DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4-5 and 7-18 have been cancelled.
Claims 19-26 have been added.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/2022 has been entered.
 
Status of Claims
3.    This Office Action is in response to the application filed on 08/08/2022. Claims 1-3, 6, and 19-26 are presently pending and are presented for examination.
Examiner’s note
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-3, 6, 19-21, and 22-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  A computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se, particularly when the specification is silent.  When the broadest reasonable interpretation of a claim covers a signal per se, the claims are rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  It is suggested that the claims be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, and 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because they recite the limitation “inserting the new ether type code and a PID of a process into a stacked Ethertype of a packet”.
This limitation assumes that a packet has a field called stacked Ethertype wherein the stacked Ethertype is indefinite and unclear. In addition, specification does not elaborate what the stacked Ethertype is. 
Claims 2-3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of their dependency from claim 1.
Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of their dependency from claim 19.
Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of their dependency from claim 23.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wentink et al. (US 2016/0150058 A1) in view of Monat et al. (US 2020/0076773 A1) further in view of Cariou et al. (US 2018/0183723 A1).

For claims 1, 19, and 23 Wentink teaches a computer-implemented method (CIM) comprising: 
defining a new ethertype to be used in communicating PIDs (process identification codes) (see Fig. 5 “Ethertype 502 defined in 2 bytes communicating data packet Ethertype 503”, Figs. 6A-6C and paragraph 69 “an exemplary frame structure with different fields, field IDs, and filed bytes (e.g., Frame control 611 contains datatype 611A and subtype 611B (stack structure))”); 
assigning a new unique code to designate the new ethertype (see paragraph 66 assigning different (new) codes to Ethertype (e.g., Ethertype value=08-00 indicates IPv4, Ethertype value=08-DD indicates IPv6, and Ethertype value=08-42 indicates a Wake-on LAN packet”);
determining a selected abstraction layer from a plurality of abstraction layers to be used in communicating PIDs (see Fig. 5 “MAC (datalink or L2) layer is selected as an abstraction layer” and Fig. 9 “identify a protocol type of the Ethertype”); and 
making a plurality of network communications among and between computers of a networked computers system, with each communication (see Fig. 1 “plurality of communications”), with the making of each given communication including: 
inserting the new ethertype code and a PID of a process into a stacked ethertype in a header of a packet (see Fig. 5 “Ethertype 502 and Data Packet of Ethertype are inserted in MAC layer” and paragraph 83 “EPD indicator may be embedded (insertion design choices) within the frame control field of the received frame’s MAC header (exemplary Fig. 6A, 6B and 6C (stack structure))”), and 
communicating the packet between computers of the networked computers system at the selected abstraction layer (see Fig. 10 “transmitting and receiving Ethertype frame”).
Although inserting a PID field  in a packet is a design choice, and inserting fields of different sizes in a frame (packet) has been taught in the prior art, Wentink does not explicitly teach inserting a process ID (PID) field in packet header. 
However, Monat teaches an exemplary packet structure in which an Ethertype 0X8847 is stacked on top of PID 0x21, wherein the packet transmit service channel information (see Monat: paragraph 104).  
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to us the teaching of Monat in the Ethertype design of Wentink in order to insert a PID field in the packet to identify a channel service information in the transmitted packet (see Monat: paragraph 104).
Wentink and Fu does explicitly teach new ethertype.
However, Cariou teaches that a new Ethertype frame is disclosed wherein legacy devices with frame forwarding capabilities such as IEEE 802.3 may forward the Ethertype frames to wireless devices from multi-band proxy devices and vice versa (see Cariou: paragraph 88 and Fig. 7 Ethertype 704). Notice what is new is the IEEE 802.3 frame with Ethertype code or value.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Cariou in the combined Ethertype frame design of Monat and Wentink for legacy devices with frame forwarding capabilities such as IEEE 802.3 may forward the Ethertype frames to wireless devices from multi-band proxy devices and vice versa-a design case (see Cariou: paragraph 104).

          For claim 2 Wentink in view of Monat further in view of Cariou teaches the CIM, wherein the data structure is one of the following data structure types: packet, frame or raw data the insertion of the ethertype code further includes inserting an addition ether type into the header of the packet, with additional ethertype being required for use of an underlying communication protocol (see Wentink:  Fig. 5 “data structure type is frame” and Monat: Fig. 5 “inserted field in the packet”).
          For claim 3 Wentink in view of Monat further in view of Cariou teaches the CIM wherein: 
the abstraction layers of the plurality of abstraction layers respectively correspond to at least some of the seven layers of the open systems interconnection (OSI) model (see Wentink: paragraph 4 “MAC layer, PHY layer, etc., are part of OSI”).

          For claim 6 Wentink in view of Monat further in view of Cariou teaches the CIM where the selected abstraction layer is one of the following OSI layers: network layer; data link layer protocol; or physical layer (see Wentink:  paragraph 4 “MAC layer and PHY layer” and paragraph 29 “network layer protocols such as IP packets and Ethernet packets”).

For claim 19 Wentink in view of Monat further in view of Cariou teaches a computer program product (CPP) comprising: 
a set of storage device(s) (see Wentink: paragraph 8 one or more processors and a memory configured to store instructions”); and
 computer code stored collectively in the set of storage device(s), with the computer code including data and instructions to cause a processor(s) set to perform (see Wentink: paragraph 8 one or more processors and a memory configured to store instructions”) at least the following operations: 
assigning a new unique code to designate the new ethertype, determining a selected abstraction layer from a plurality of abstraction layers to be used in communicating PIDs, and making a plurality of network communications among and between computers of a networked computers system, with each communication, with the making of each given communication including (as discussed in claim 1): 
inserting the new ethertype code and a PID of a process into a stacked ethertype in a header of a packet, and communicating the packet between computers of the networked computers system at the selected abstraction layer (as discussed in claim 1).

           For claim 20 Wentink in view of Monat further in view of Cariou teaches the CPP wherein the insertion of the ethertype code further includes inserting an additional ethertype into the header of the packet, with the additional ethertype being required for use of an underlying communication protocol ( as discussed in claim 2).

           For claim 21 Wentink in view of Monat further in view of Cariou teaches the CPP wherein: 
the abstraction layers of the plurality of abstraction layers respectively correspond to at least some of the seven layers of the open systems interconnection (OSI) model (as discussed in claim 3).

           For claim 22 Wentink in view of Monat further in view of Cariou teaches the CPP where the selected abstraction layer is one of the following OSI layers: network layer; data link layer protocol; or physical layer (as discussed in claim 6).

           For claim 23 Wentink in view of Monat further in view of Cariou teaches a computer system (CS) comprising: 
a processor(s) set (see Wentink: paragraph 8 one or more processors and a memory configured to store instructions”); 
a set of storage device(s) (see Wentink: paragraph 8 one or more processors and a memory configured to store instructions”); and 
computer code stored collectively in the set of storage device(s), with the computer code including data and instructions to cause the processor(s) set to perform (see Wentink: paragraph 8 one or more processors and a memory configured to store instructions”)at least the following operations: 
assigning a new unique code to designate the new ethertype, determining a selected abstraction layer from a plurality of abstraction layers to be used in communicating PIDs, and making a plurality of network communications among and between computers of a networked computers system, with each communication, with the making of each given communication including (as discussed in claim 1): 
inserting the new ethertype code and a PID of a process into a stacked ethertype in a header of a packet, and communicating the packet between computers of the networked computers system at the selected abstraction layer (as discussed in claim 1).

           For claim 24 Wentink in view of Monat further in view of Cariou teaches a computer system (CS) wherein the insertion of the ethertype code further includes inserting an additional ethertype into the header of the packet, with the additional ethertype being required for use of an underlying communication protocol (as discussed in claim 2).

           For claim 25 Wentink in view of Monat further in view of Cariou teaches a computer system (CS) wherein: the abstraction layers of the plurality of abstraction layers respectively correspond to at least some of the seven layers of the open systems interconnection (OSI) model (as discussed in claim 3).

           For claim 26 Wentink in view of Monat further in view of Cariou teaches a computer system (CS) where the selected abstraction layer is one of the following OSI layers: network layer; data link layer protocol; or physical layer (as discussed in claim 6).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hsu et al. (US 2016/0234752) (see paragraph 58 “a new Ethertype value (code)...Ethertype=LWA”) and Fu et al. (US 2020/0170043 A1).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415